EXECUTION VERSION




Exhibit 10.4

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to the Employment Agreement (the "Amendment") is made as of
June 15, 2007, by and between RathGibson, Inc., RGCH Holdings Corp., RGCH
Holdings LLC (collectively, the "Employers"), and Barry Nuss ("Executive").

WHEREAS, the Employers and Executive are parties to an Employment Agreement
dated as of April 17, 2006 (the "Employment Agreement"); and

WHEREAS, the Employers and Executive desire to amend the Employment Agreement.

NOW, THEREFORE, the parties agree as follows:

1.

All references in the Employment Agreement, and all Exhibits thereto, to Castle
Harlan Partners IV, L.P. and Castle Harlan, Inc. shall be removed from the
Employment Agreement and such exhibits.

2.

RGCH Holdings LLC hereby assigns its rights and obligations under the Employment
Agreement to RG Tube Holdings LLC ("RG Tube") pursuant to section 9.6 of the
Employment Agreement.  RG Tube shall replace RGCH Holdings LLC as a party to the
Employment Agreement and all references to the LLC in the Employment Agreement
and all Exhibits thereto shall refer to RG Tube.  The Employee hereby
acknowledges and agrees that RGCH Holdings LLC has satisfied its obligations
under the Employment Agreement and has assigned its rights and obligations under
the Employment Agreement to RG Tube.

3.

Section 4.2 shall be amended in its entirety to read as follows:

"Bonus.  The Executive shall be eligible to receive an annual bonus of up to
200% of Base salary ("Bonus") under a plan established by the Company or the
Board (or a Committee thereof).  The Executive's target bonus shall be 100% of
Base Salary (the "Target Bonus")."

4.

The third sentence of Section 5.5 shall be amended in its entirety to read as
follows:

"For purposes of this Agreement, "Good Reason" means, without the Executive's
consent, (i) a reduction in Base Salary, (ii) a material adverse reduction in
the Executive's employee benefits, or (iii) a change in the Executive's place of
work to a location more than fifty (50) miles from the Executive's principal
place of work as of the Effective Date; provided, however, that Good Reason
shall not include acts which are cured by the Company within thirty (3) days
following the Company's receipt of written notice from the Executive of the
existence of circumstances constituting Good Reason."

5.

Section 6.2(c) shall be renumbered as Section 6.2(d).





 

 

 







6.

A new Section 6.2(c) shall be added to read as follows:

"(c)

an amount equal to the product of the annual target Bonus payable to the
Executive with respect to the year in which his employment with the Company
terminates and a fraction, the numerator of which is the number of days the
Executive was employed during the year in which the Executive's employment
terminates and the denominator of which is 365, payable twenty (20) days after
the date of termination;"

7.

The last sentence of Section 6.3 shall be amended in its entirety to read as
follows:

"In addition to such amounts, the Executive shall also be entitled to receive,
upon execution without revocation of a valid general release of all claims
against the Company, Holdings, the LLC, and their respective subsidiaries and
affiliates, substantially in the form attached hereto as Exhibit A, (i)
continued Base Salary for six (6) months after the date of termination, payable
in monthly installments, and (ii) continued coverage under the Company's medical
and dental plans for six (6) months after the date of termination; provided,
that the Company may provide such coverage through reimbursement of the cost of
continuation of group health coverage, pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1986, to the extent the Executive is eligible and
subject to the terms of the plan and the law."

8.

To the extent not amended hereby, the Employment Agreement shall continue with
full   force and effect in accordance with its terms.





 

 

 







9.

IN WITNESS WHEREOF, this Amendment has been entered into as of the date first
set forth above.

RATHGIBSON, INC.

BARRY NUSS

/s/ Harley B. Kaplan                                    

/s/ Barry Nuss                                                      

By:  Harley B. Kaplan

By:  Barry Nuss

Title:  President and Chief Executive Officer

RGCH HOLDINGS CORP.

/s/ Harley B. Kaplan                                   

By:  Harley B. Kaplan

Title:  Chief Executive Officer


RGCH HOLDINGS LLC

/s/ William M. Pruellage                               

By:  William M. Pruellage

Title:  President

RG TUBE HOLDINGS LLC

/s/ Edward A. Johnson                                

 

By:  Edward A. Johnson

Title:  President








 

 

 





